Opinion issued June 5, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00118-CV




HAROLD HIGGINS AND JOY OF RUNNING MINISTRIES D/B/A JOY
QUALITY BUILDERS,  Appellants

V.

TREY HOLDINGS, L.P.,  Appellee




On Appeal from the 149th District Court 
Brazoria County, Texas
Trial Court Cause No. 45243




MEMORANDUM OPINIONAppellants Harold Higgins and Joy of Running Ministries d/b/a Joy Quality
Builders have neither established indigence, nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207
(Vernon 2005), 51.208 (Vernon Supp. 2007); 51.941(a) (Vernon 2005), 101.041
(Vernon Supp. 2007) (listing fees in court of appeals); Fees Civ. Cases B(1), (3)
(listing fees in court of appeals).  After being notified that this appeal was subject to
dismissal, appellants Harold Higgins and Joy of Running Ministries d/b/a Joy Quality
Builders did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.